UNITED STATES DISTRICT COURT                               OCT 1 4 2009
                            FOR THE DISTRICT OF COLUMBIA
                                                                                 NANeYMAyEf? WHITTINGTON, CLERK
                                                                                      U.S. DISTRICT COURT

Terry Faison Williams,                       )
                                             )
       Plaintiff,                            1
                                             )
               V.                            )        Civil Action No.    (j$
                                                                            )    193';
                                             )
Department of Justice Federal Bureau         )
of Prisons,                                  1
                                             )
       Defendant.                            1

                                  MEMORANDUM OPINION

       Before the court is an application to proceed in forma pauperis and a pro se complaint.

The application will be granted, but the complaint dismissed without prejudice for lack of subject

matter jurisdiction.

        It appears from exhibits filed with the complaint that the plaintiff, Terry Faison Williams,

is the sister of Louis T. Faison, a prisoner who died while in federal custody at the United States

Penitentiary Lewisburg, in Lewisburg, Pennsylvania. The complaint and the exhibits indicate

that Williams questions the circumstances of her brother's death and suspects medical negligence

or wrongful death. The complaint itself identifies only a cause of action under Title 18 of the

U.S. Code, tj 242, for deprivation of rights under color of law. Title 18 of the U.S. Code sets out

the criminal laws of the United States, and private persons cannot bring criminal lawsuits.

Therefore this complaint for a criminal suit must be dismissed for failure to state a claim upon

which relief may be granted.

        In light of the supporting exhibits, the pro se complaint could be liberally construed, see

Haines v. Kerner, 404 U.S. 5 19, 520 (1972), as one intending to initiate a civil lawsuit for